Citation Nr: 1111602	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-44 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from August 1970 to August 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2008 and July 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2010 Travel Board hearing before the undersigned at the RO.  A hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a new VA examination under the facts and circumstances of this case.

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, the Veteran contends that he has current right shoulder and left knee disorder that are related to in-service injuries.  Specifically, he testified at the October 2010 Board hearing that, in June 1971, he fell down a ladder and injured his knees and wrist.  Then, in March 1974, he was helping to fight a fire on the ship when he fell down a ladder, injuring his right shoulder and landing on both knees.  

The Veteran's service treatment records (STRs) contain an undated treatment note that states he fell down a ladder and incurred muscle contusions and strains.  He was given pain medication and placed on a no-duty status for 24 hours.  

A June 1971 note documents a fall on the right wrist (which corresponds with the date the Veteran says he fell from a ladder and injured his knees and wrist).  

There is no documentation in the Veteran's STRs of the injuries he received while fighting a fire in 1974.  However, a "buddy statement" from L.H. corroborates the occurrence of the fire in early 1974, and L.H. states that he remembers the Veteran falling from a ladder, landing on his knees, and getting his right arm caught in the handrail.  Additionally, an April 2007 statement from the Veteran's mother corroborates the occurrence of injuries to his knees and shoulder in a fall during service.

Although the Veteran's August 1974 separation examination report is negative for any knee or shoulder complaints, the Veteran testified that he continued to have pain, but managed it with over-the-counter medications following his discharge from service.  In her April 2007 statement, his mother says she remembers that he had a limp when he returned home after discharge in 1974.   

Following separation from service, the first post-service documentation of right shoulder and left knee problems is found in a March 2002 Lexington VA Medical Center (VAMC) treatment note.  It mentions that the Veteran had a history of a right shoulder separation.  Further, it states that he had a bilateral knee injury with good relief on the left side.

Despite the large gap in time between separation and the first documented treatment for shoulder pain, other treatment notes indicate that the shoulder problems were longstanding.  For instance, a March 2003 VAMC note documents a more than 
15-year history of right shoulder pain, stemming from a fall onto the shoulder in the distant past.  A May 2004 VAMC note documents a 20-year history of right shoulder pain that had worsened over the past several years.  

The Veteran was afforded a VA examination with regard to the shoulder in September 2009.  He provided the same history of injuries to his right shoulder during service, but the examiner noted there was no documentation of the injuries sustained in these accidents in the STRs.  On physical examination, there was pain, stiffness, and tenderness, but no deformity, giving way, instability, weakness, incorrdination, or episodes of subluxaation or dislocation.  There was guarding of movement.  Range of motion testing showed flexion to 50 degrees, abduction to 45 degrees, internal rotation to 30 degrees, and external rotation to 35 degrees, with objective evidence of pain with active motion.  There were no additional limitations after 3 repetitions of range of motion, however.  X-rays showed severe osteoarthritis of the right shoulder.  The examiner opined that the right shoulder condition was not a result of any fall during active service, stating that there was no evidence of an in-service injury of the right shoulder, and there was no "new evidence" provided by the Veteran that there were any injuries to the right shoulder while in the military.


VAMC treatment notes show that the Veteran has received steroid injections for his shoulder pain.  In September 2010, he complained of throbbing pain, rated at a level of 7 out of 10 in severity, with some radiation down the lateral arm and forearm, and occasionally into the neck.  He had received an injection in July 2009 with relief for 5 months, and received another injection that day.  The doctor assessed degenerative joint disease of the acromioclavicular (AC) joint, and impingement syndrome.     

With regard to the left knee, the Veteran sought treatment for left knee pain at the VAMC in January 2004.  He denied any specific trauma or injury which led to the pain, but stated that the left knee pain was precipitated after not wearing his right knee brace.  The knee had full range of motion, with evidence of tenderness to palpation on the lateral aspect of the knee, and X-rays showed minimal degenerative joint disease.  The doctor assessed left knee pain, most likely secondary to a lateral collateral ligament sprain.  Conservative treatment was initiated.  

In June 2004, the Veteran sought treatment with Dr. F.A.B.  He complained of left knee pain resulting from a twisting injury.  Following the injury, he developed swelling, grinding, popping, and giving way.  X-rays revealed no remaining medial joint space with no obvious compromise of the patellofemoral or lateral compartments.  The doctor assessed advanced osteoarthritis of the left knee.  

The Veteran had surgery on the left knee in September 2004, consisting of a left knee medial compartment arthroplasty.  This surgery failed, so he had a revision of the left unicompartmental knee arthroplasty to a total knee arthroplasty in August 2005.  

In September 2007, the Veteran was afforded a VA examination with regard to the knee.  The examiner documented the alleged in-service knee injuries and his knee replacement.  On physical examination, there was bony joint enlargement, crepitus, effusion, tenderness, pain, and guarding of movement.  Flexion was to 90 degrees, and extension was to 0 degrees, with objective evidence of pain with active motion.  No nexus opinion was provided.  

The Veteran was afforded another VA examination in September 2009.  The examiner noted no documentation of an in-service knee injury.  However, the examiner did note that there was a right knee condition that resulted from an acute injury sustained when he stepped off a curb in 2001 (although the Veteran was susbsequently granted service connection for the right knee disability).  Although the examiner opined that the right knee condition was related to the in-service injuries described by the Veteran, she stated that the left knee disorder was not caused by or a result of a fall in service, as there was no evidence of an in-service injury to the left knee.

By contrast, Dr. F.A.B. wrote a letter in May 2008 in which he stated that he had reviewed the Veteran's medical records from 1970 to 1974 and noted the history of previous significant knee injuries.  The doctor stated that, based on the current assessment and the history, it is as likely as not that the instances noted in his STRs were directly linked to his current knee problems.  The injuries that he sustained in the early 1970s were so far advanced by the time he was seen in 2000 that a treatment program was required because of the trauma that had progressed over many years.  

Based on the foregoing, the Board finds that a new VA examination is necessary with regard to the right shoulder and left knee.  As mentioned above, there is indication in the record of longstanding right shoulder pain, and Dr. F.A.B. opined that the left knee condition was related to the alleged in-service injuries.  Moreover, the basis for the 2009 VA examiner's opinion that the shoulder and knee injuries were not related to service seemed to be that there was no documentation of the injuries in service.  However, the Board finds the Veteran's statements regarding his in-service injuries to be credible, and thus, a new opinion is necessary to allow the examiner to take his accounts of the injuries into consideration in rendering a nexus opinion.  Moreover, the Veteran has stated that the left knee may be causally related to his right knee disability, and that theory of service connection has not been considered by the VA examiners.  


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an orthopedist with regard to the causation or etiology of his current right shoulder and left knee conditions.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed right shoulder and left knee disorders were incurred during or caused by active naval service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should assume the Veteran's accounts of his in-service injuries to his right shoulder and left knee are true, despite the lack of documentation in the service records.

b.  Next, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the currently diagnosed left knee disorder has been caused or aggravated by his service-connected right right knee disability, or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached.

c.  If the examiner concludes that the Veteran's left knee disorder has been aggravated by his right knee disability, the examiner should attempt to identify the baseline level of severity of the left knee condition before the onset of aggravation.  The examiner must provide an explanation for the opinion reached.  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

f.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

